Title: To James Madison from Henry St. George Tucker, 18 December 1817
From: Tucker, Henry St. George
To: Madison, James


Dear Sir,
Washington Decr. 18. 1817.
I beg leave to enclose to you a hasty sketch on a constitutional question, which it has fallen to my duty to draw up. The pressure of circumstances which it is unnecessary to detail have prevented a more extended investigation of the question, and may perhaps have led to inaccuracies which might otherwise have been avoided.

Tho retired from public life you cannot be indifferent I am assured to what is passing: Nor can I, in turning over the Constitution forget for a moment that I am indebted to yourself for every principle of Constitutional law which in early life was impressed upon my mind. Whilst therefore, I apprehend, that I shall be supposed to have deviated from the lessons of my preceptor, I am anxious to avail myself of an occasion of acknowledging the great advantages I have derived in common with the rest of my Countrymen from your profound Speculations on the Charter of the Government.
Permit me at the same time to express a hope that the notice which a review of Some of the transactions of the federal government, has compelled me to take of a few of the acts of your administration, will not be considered as disrespectful or unfair. Should such an impression be made on your mind by any part of the enclosed paper, it could only be calculated to give me pain instead of inflicting a wound on you. Permit me therefore with all frankness to disavow any but the most respectful sentiments towards you, and to add the Assurance of the great esteem with which I have the Honour to be Dr Sir Your obedt. Servant
H: S: G: Tucker
